Citation Nr: 0402497	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for acquired flatfoot.  

3.  Entitlement to service connection for seizures.  

4.  Entitlement to service connection for nicotine 
dependence, including lung scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945, and from February 1947 to November 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran resides in the 
jurisdiction of the Washington, D.C., RO, from where this 
case has been certified.  

In the VA Form 9, received in November 2002, the veteran 
indicated that he was being represented by a private 
attorney; however, no documentation has been filed confirming 
this statement, and the veteran continues to be represented 
by a national service organization, and has been in 
communication with that organization regarding his claim.  
The Board therefore assumes that the veteran did not go 
forward with his change of representation.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

By rating decision dated in December 1999, the RO denied 
service connection for nicotine dependence, including lung 
scars, on the basis that the claim was not well grounded.  
The provisions of the VCAA superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  Inasmuch as the VCAA eliminated the concept of a 
well grounded claim and redefined VA's duty to assist the 
veteran, then, for any claim that was denied using the Morton 
procedures, the claimant has a right to have that claim 
readjudicated, if the claim had become final between the time 
of the Morton decision, decided July 14, 1999, and as of or 
subsequent to the effective date of the VCAA.  In the 
veteran's case, since the RO's December 1999 decision became 
final in December 2000, the provisions of the VCAA are 
applicable.  The Board notes that the RO has properly 
readjudicated the claim of service connection for nicotine 
dependence, including lung scars, on a de novo basis.  

As for the issues of whether new and material evidence has 
been submitted to reopen the claims of service connection for 
a head injury and for acquired flatfeet, the Board notes that 
the amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  Inasmuch 
as the present appeal of the denial of service connection for 
those claimed disorders was initiated prior to that date, 
those issues should be decided under the older version of 
38 C.F.R. § 3.156.  

In addition, the VCAA notes that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed, except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  See 38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, 
the recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  

In the case at hand involving both new and material issues 
and direct service connection, a review of the claims folder 
reveals that the veteran was sent various correspondence 
pertaining to his claim, but the Court has held that, if VA 
has failed to specifically discuss the required notice to the 
veteran of the information and evidence necessary to 
substantiate his claim, to indicate what portion of any such 
information or evidence is to be provided by which party, and 
failed to discuss whether the documents that it referenced, 
or any other document in the record, VA did not satisfy the 
standard erected by the VCAA.  That is, VA has failed to 
discuss adequately the amended duty to notify with respect to 
the veteran's claim for service-connected benefits and for a 
disability rating in excess of the initially assigned rating.  
Specifically, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A general letter addressing these provisions is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  Furthermore, it does not appear that September 
2002 statement of the case provided the veteran with the 
appropriate law and regulations addressing VCAA. 

If VA failed to discuss the notice requirement, then VA did 
not consider all applicable provisions of law and provide an 
adequate statement of reasons or bases for its decision.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, the notifications to him have not met the 
standards required under the above-cited cases and this 
violation of due process must be addressed before the Board 
can undertake any action in this claim.   

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Thereafter, the RO should 
readjudicate the claims currently on 
appeal.  The RO is advised that they are 
to make determinations on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


